     Case: 1:21-cv-00016-MWM Doc #: 26 Filed: 02/02/21 Page: 1 of 3 PAGEID #: 366




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


LAURA AKER, et al.,                            :
                                               :    Civil Action 1:21-cv-00016
               Plaintiffs,                     :
                                               :    Judge Matthew W. McFarland
v.                                             :
                                               :
ABX AIR, INC., et al.,                         :
                                               :
               Defendants.                     :
                                               :

                        MOTION FOR ADMISSION PRO HAC VICE
                              OF HOWARD SHAPIRO

        Pursuant to S.D. Ohio Civ. R. 83.3(e), David K. Montgomery, local counsel for

Defendants Fifth Third Bancorp and The Procter and Gamble Health Care Plan, in the above-

referenced action, hereby moves the court to admit Howard Shapiro pro hac vice, to also

represent Fifth Third Bancorp and The Procter and Gamble Health Care Plan, for all purposes in

this case.

        Movant represents that Howard Shapiro is a member in good standing of the highest

court of Louisiana as attested by the accompanying certificate from that court, and that Howard

Shapiro is not a member of the permanent bar of this Court. This Motion is accompanied by the

required $200.00 fee. A proposed Order is attached.

        Howard Shapiro understands that, unless expressly excused, he must register for

electronic filing with the Court promptly upon the granting of this Motion.

        Howard Shapiro’s relevant identifying information is as follows:

        Business Telephone:          504-208-1755
        Business Fax:                504-208-1759
        Business Address:            Jackson Lewis P.C.
Case: 1:21-cv-00016-MWM Doc #: 26 Filed: 02/02/21 Page: 2 of 3 PAGEID #: 367




                              650 Poydras Street
                              Suite 1900
                              New Orleans, Louisiana 70130
   Business E-mail Address:   Howard.Shapiro@jacksonlewis.com



                                    Respectfully submitted,

                                    /s/ David K. Montgomery
                                    David K. Montgomery (0040276)
                                    Jackson Lewis P.C.
                                    PNC Center, 26th Floor
                                    201 E. Fifth Street,
                                    Cincinnati, Ohio 45202
                                    Phone: (513) 898-0050
                                    Fax: (513) 898-0051
                                    david.montgomery@jacksonlewis.com

                                    Counsel for Defendants Fifth Third Bancorp and The
                                    Procter and Gamble Health Care Plan.
   Case: 1:21-cv-00016-MWM Doc #: 26 Filed: 02/02/21 Page: 3 of 3 PAGEID #: 368




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 2nd day of February, 2021, the foregoing was electronically

filed with the CM/ECF system, which will serve electronic notice on all counsel of record.


                                              /s/ David K. Montgomery
                                              David K. Montgomery


4843-4687-2794, v. 1
